Citation Nr: 1019883	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  09-05 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
disability benefits, in the amount of $1,512.00.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active service from November 1979 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2008 decision by the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO) Committee on Waivers and Compromises (Committee), 
which denied entitlement to the waiver of overpayment sought 
on appeal.


FINDINGS OF FACT

1.  The amount of overpaid compensation benefits is 
$1,512.00.

2.  The appellant was not at fault in the creation of the 
overpayment of compensation benefits because he reasonably 
relied on VA to determine the proper amount of benefits 
payable; VA was at fault in the creation of the overpayment 
of the compensation benefits.

3.  The failure of the Government to insist upon its right to 
repayment would not result in unjust enrichment of the 
appellant, inasmuch as he is entitled to minimal compensation 
benefits due to his incarceration.

4.  Collection of that indebtedness would defeat the purpose 
of the compensation benefit program, or otherwise be 
inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of VA compensation benefits, in 
the amount of $1,512.00, would be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  However, these changes are not applicable to 
claims such as the one decided herein.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  

Nevertheless, the Veteran was provided with the notice 
required by the VCAA in a March 2010 letter, as well as in a 
statement of the case.  The VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits.  Consequently, the duties to notify and 
assist have been met.

Analysis

According to the applicable law and regulations, recovery of 
overpayments of any benefits made under the laws administered 
by VA shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965.  The 
phrase "equity and good conscience" means the arrival at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements (which are not intended to be all- 
inclusive): (1) fault of the debtor, (2) balancing of faults 
between the debtor and VA, (3) undue hardship of collection 
on the debtor, (4) defeat of the purpose of an existing 
benefit to the appellant, (5) unjust enrichment of the 
appellant, and (6) whether the appellant changed positions to 
his or her detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a); see also Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient acquires knowledge 
that his or her income or other circumstances which would 
affect the entitlement to receive, or the rate of, the 
benefit being paid, has changed.  38 C.F.R. § 3.660(a)(1).

A Veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980, and is rated 10 
percent disabled shall be paid compensation at one half the 
rate of compensation beginning on the 61st day of 
incarceration.  38 U.S.C.A. §§ 1114, 5313; 38 C.F.R. § 3.665.

Neither the VA nor the Veteran disputes the creation of the 
overpayment.  VA has accepted fault.  In January 2008, the 
Veteran, who was incarcerated, was informed by the Roanoke RO 
that he had been paid compensation benefits incorrectly, 
resulting in an overpayment.  He had been receiving $56.00 
per month in compensation.  He was informed that this monthly 
payment since December 2005 resulted in an overpayment.  The 
RO explained that due to his incarceration and receipt of 
severance pay award from the military, his VA compensation 
award should be entirely withheld.  

In April 2008, the Veteran requested a waiver.  He explained 
that he relied heavily on the $56.00 per month to purchase 
necessities such as hygiene items and to pay co pays for 
health care while incarcerated.  He urged that this was his 
sole source of income, and cutting it off would result in 
extreme hardship.   He asserts that he is entitled to a 
waiver of the overpayment because he was unaware of the 
specifics of the laws regarding overpayment, incarceration 
and severance pay.  He urged that he would experience 
financial hardship if the debt were not waived.  The 
Committee's July 2008 decision determined that VA was at 
fault in creation of the overpayment and there was no fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment, thus removing any legal 
impediment to the granting of a waiver in this matter.  The 
question now before the Board is whether the facts dictate 
that a waiver should be granted under the standard of "equity 
and good conscience."

A review of the record shows that the Veteran was granted 
service connection for cervical strain, rated as 10 percent 
disabling as of July 1986, and as 20 percent disabling as of 
April 2008, and tinea versicolor, rated as 30 percent 
disabling as of April 2008.  The combined rating is 10 
percent from July 1986 and 40 percent from April 2008.  

The Veteran had been deemed to have had an overpayment of 
compensation benefits in February 2003.  The Veteran was 
notified at that time that a waiver of overpayment in the 
amount of $2,305.58, had been granted in error, because it 
represented an unpaid portion of his severance pay and 
waiving the debt would represent an impermissible duplication 
of benefits.  (He had been incarcerated since November 17, 
1995, and his payments had been reduced in July 2001 to one 
half of the 10 percent rated effective January 15, 1996.)  He 
appealed the issue of waiver of this overpayment, and the 
claim was dismissed at the Board in February 2005 based on 
the Veteran's withdrawal of his claim.  

As to the claim on appeal, the Board finds that collection of 
the debt would defeat the purpose of the benefit, and 
recovery would nullify the objective for which benefits were 
intended.  

The appellant would be unjustly enriched if the benefits were 
not recovered, since failure to make restitution would result 
in unfair gain to the appellant, as he was erroneously paid 
compensation benefits to which he was not entitled.

The Board has also considered whether the appellant would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The Veteran has provided a VA Form 5655, Financial 
Status Report, dated April 2008, indicating that he had no 
other income aside from his VA benefits as he was 
incarcerated and no assets.  Certainly recovery would cause 
financial difficulty.  

In sum, the Board concludes that, in the spirit of 
reasonableness and moderation in the exercise of the 
Government's rights, the facts in this case demonstrate that 
the recovery of the overpayment would be against equity and 
good conscience.  38 U.S.C.A. § 5107(b). Undue financial 
hardship is shown, the overpayment is not the fault of the 
appellant, and the appellant would not be too unjustly 
enriched if he were allowed to keep compensation benefits to 
which he was not entitled.  In essence, the elements of 
equity and good conscience are in the appellant's favor.


ORDER

Entitlement to a waiver of the recovery of an overpayment of 
disability benefits, in the original amount of $1,512, is 
granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


